Appeal by the defendant from a judgment of the Supreme Court, Kings County (Konviser, J.), rendered February 8, 2007, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid and unrestricted written waiver of his right to appeal, as part of his plea agreement, precludes appellate review of his claim that the payment of the mandatory surcharges should have been deferred until he was released on parole (see generally People v Ruiz, 48 AD3d 834 [2008]; People v Pizarro, 45 AD3d 609 [2007]; People v Quashie, 42 AD3d 578 [2007]). Santucci, J.P., Angiolillo, Eng and Chambers, JJ., concur.